DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims below are objected to because of the following informalities:  
Claim 2 should read “at [[the]] respective upper surfaces of the buoyancy bodies” for consistency;
Claim 4 should read “wherein a standing structure constituting the buoyancy rooms” for consistency;
Claim 6 should read “the buoyancy rooms” for consistency;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“impeller guide means” (claim 1): guide grooves 11 (p. 10)
“power transfer means” (claim 1): gear, chain, or belt (p. 10)
“generator elevating means” (claim 1): buoyancy bodies 20 (p. 11)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh KR 2010-0090886.
Regarding claim 1, Oh discloses (see Figs. 11, 2-5, 8, and 13):
A tidal power generating system comprising: 
a plurality of buoyancy rooms 14 which are installed in a direction perpendicular to tidal waves and spaced apart from one another at regular intervals such that tidal waves pass through spaces between the intervals (see Figs. 4-5, 8 and 13); 
impellers 11 which are installed to protrude in lateral directions of the buoyancy rooms 14 so as to be rotated by the tidal waves passing through the spaces between the buoyancy rooms 14 (see Figs. 4-5, 8 and 11; 
impeller guide means A elevating and lowering the impellers 11 in the perpendicular direction according to high and low water levels (see Figs. 11 and 4-5); 

generator elevating means 13 which elevate and lower the generators 12 in the perpendicular direction according to high and low water levels (see Figs. 4-5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 2010-0090886 in view of Peraza Cano US 2014/0369864 and Marchetti US 2007/0029805.
Regarding claim 2, Oh discloses:
wherein the generator elevating means are buoyancy bodies 13 elevated and lowered inside the buoyancy rooms 14 by means of buoyancy, and the generators 12 are fixedly installed at the upper portion of the buoyancy body 13 (see Figs. 4-5).

Oh is silent regarding:
the generators are installed in the buoyancy rooms (Oh teaches generators 12 at the tops of buoyancy bodies 13 which extend outside of buoyancy rooms 14).
Peraza Cano teaches (see Figs. 1-3):

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Oh to have the structure forming the buoyancy rooms extend above the travel extent of the buoyancy bodies as taught by Peraza Cano for the advantage of additionally using the structure forming the buoyancy rooms as support for bridges, roads, and others for the cost and space savings associated with such dual-use structures.
Thus, the combination of Oh and Peraza Cano as set forth above teaches that the generators are installed in the buoyancy rooms (the generators are installed at the tops of the buoyancy bodies, which are disposed entirely within the buoyancy rooms).  

The combination of Oh and Peraza Cano is silent regarding:
the generators are fixedly installed at the upper surface of the buoyancy body (Oh teaches generators 12 installed inside the buoyancy bodies 13 at the upper portions thereof).
Marchetti teaches (see Fig. 8):
the generators 12 [0031] are fixedly installed at the upper surface of the buoyancy body 1’.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the generators in the combination of Oh and Peraza Cano (generators installed inside the buoyancy bodies at the upper portions thereof) with that taught by Marchetti (generators installed at the upper surfaces of the buoyancy bodies) for the advantage of .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 2010-0090886 in view of Marchetti US 2007/0029805.
Regarding claim 3, Oh is silent regarding:
wherein some of the spaces between the buoyancy rooms are used as a seaway.
Marchetti teaches (see Figs. 1 and 2):
wherein some of the spaces AL, AC between the support parts (bridge piers with rods 2 for supporting up-down movement of floats 1 carrying impellers 4; maps to the buoyancy rooms) are used as a seaway AC.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to configure Oh to have some of the spaces between the buoyancy rooms open to be used as a seaway as taught by Marchetti for the advantages of allowing the passage of waterborne vessels therethrough as well as allowing silt in the water to be channeled therethrough to prevent collision with and damage to the impellers (Marchetti [0019]). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 2010-0090886 in view of Lee KR 2010-0123950.
Regarding claim 4, Oh is silent regarding:
a standing structure constituting the buoyancy room is configured to be a concrete structure.
Lee teaches (see Figs. 1-3)

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected concrete as the material for the buoyancy rooms in Oh as taught by Lee, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use; MPEP 2144.07.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 2010-0090886 in view of Peraza Cano US 2014/0369864.
Regarding claim 5, Oh is silent regarding:
wherein a bridge is installed on the upper surfaces of the buoyancy rooms such that the buoyancy rooms are used as a pier. 
Peraza Cano teaches (see Figs. 1-3):
wherein a bridge 18 is installed on the upper surfaces of the buoyancy rooms (delimited by tubes 14 and stiffening elements 17) such that the buoyancy rooms are used as a pier (Peraza Cano teaches the tubes 14 forming the buoyancy rooms extending upward above the travel extent of the buoyancy bodies 1 to act as support for bridges, roads and others [0030]). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Oh to have the structure forming the buoyancy rooms extend above the travel extent of the buoyancy bodies as taught by Peraza Cano for the advantage of additionally using the structure forming the buoyancy rooms as bridge piers for the cost and space savings associated with such dual-use structures.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 2010-0090886 in view of Kim KR 10-0992067.
Regarding claim 6, Oh is silent regarding:
wherein a standing structure constituting the buoyancy room is configured to have a slim plane shape to reduce resistance of tidal currents.
Kim teaches (see Figs. 1, 3, and 4)
wherein a standing structure constituting the support part (bridge pier on which impellers 40 are mounted for up-down movement; maps to the buoyancy rooms) is configured to have a slim plane shape to reduce resistance of tidal currents.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to configure the standing structure constituting the buoyancy rooms in Oh to have a slim plane shape as taught by Kim for the advantages of providing a streamlined shape that minimizes the resistance to the flow of the fluid and increases the flow rate which in turn increases energy conversion efficiency of the impellers (Kim [0033] [0034] [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        02/02/2022